AMENDMENT NO. 3 TO NOTE EXCHANGE AND PURCHASE AGREEMENT This Amendment to Note Exchange and Purchase Agreement (“Amendment No. 3”) is entered into as of February 22, 2013 by and between VistaGen Therapeutics, Inc., a Nevada corporation (the “Company”) and Platinum Long Term Growth VII, LLC, a Delaware limited liability company (“Platinum”). Unless otherwise specified herein, all capitalized terms set forth in this Amendment shall have the meanings as set forth in the Agreement. RECITALS WHEREAS, the Company and Platinum entered into that certain Note Exchange and Purchase Agreement, dated October 11, 2012 (the “Agreement”), pursuant to which, subject to the terms and conditions thereof, Platinum agreed to purchase from the Company senior secured convertible promissory notes (“Notes”) in the aggregate principal amount of up to $2.0 million, issuable in four separate tranches of $500,000 each. A copy of the Agreement is attached hereto as Exhibit A; WHEREAS, on November 14, 2012, the Company and Platinum entered into an amendment to the Agreement, which combined the final two $500,000 Notes into a single Note in the principal amount of $1.0 million (the “$1.0 Million Note”), to be purchased by Platinum within five business days of the Company's notice to Platinum of the consummation of a debt or equity financing, or combination of financings, prior to January 31, 2013, resulting in gross proceeds to the Company of at least $1.0 million (the “Additional Closing Condition”); WHEREAS, on January 31, 2013, the Company and Platinum entered into a second amendment to the Agreement, which permitted the Company to satisfy the Additional Closing Condition on or before February 14, 2013. The Company satisfied the Additional Closing Condition by delivering notice thereof to Platinum on February 14, 2013; and WHEREAS, the Company and Platinum desire to amend the Agreement to permit Platinum to purchase the final $1.0 Million Note in two separate tranches, as more particularly set forth in this Amendment No. 3. AGREEMENT For good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the undersigned parties agree as follows: 1.
